Exhibit 10.3
GLG PARTNERS, INC.
2009 LONG-TERM INCENTIVE PLAN
UNITED KINGDOM RESTRICTED STOCK AGREEMENT
FOR UK RESIDENT EMPLOYEES

     
To:
  [Name]
Date:
  [Date]

          In accordance with a determination of the Special Grant Committee of
the Board of Directors of GLG Partners, Inc. (the “Company”) on _________ (the
“Grant Date”), _________ shares (“Restricted Stock”) of Common Stock of the
Company have been granted to you as Restricted Stock pursuant to Sub-Plan A (the
“Sub-Plan”) of the Company’s 2009 Long-Term Incentive Plan (the “Plan”).
Capitalized terms used in this agreement (the “Restricted Stock Agreement”) but
not otherwise defined shall have the meanings assigned to such terms in the Plan
or the Sub-Plan.
          The shares of Restricted Stock have been granted to you on the Grant
Date upon the following terms and conditions:
1. That you are an Employee and not a Service Provider, and that you are
resident and except as indicated on the signature page of this Restricted Stock
Agreement ordinarily resident in the United Kingdom for United Kingdom tax
purposes at the date of Award. For the purposes of this Restricted Stock
Agreement, Participant shall be construed accordingly.
2. Definitions
     (a) “Cause” shall be deemed to exist if you at any time:

  (i)   are guilty of gross misconduct, or commit a material breach of any
written agreement between you and the Company or any Subsidiary, including this
Restricted Stock Agreement; or     (ii)   are in breach of regulatory
requirements or internal compliance rules of the Company or its Subsidiaries
that are applicable to you; or     (iii)   have any required registration
terminated or cancelled by regulatory authorities governing financial services
business in any relevant jurisdiction; or     (iv)   are investigated (which
includes any informal or formal stage in any administrative, investigative,
enforcement, adjudicative, disciplinary, or judicial investigation or
proceeding, but excludes any such investigation or proceeding the subject of
which is the Company or a Subsidiary but not you) by the Securities Exchange
Commission in the United States, the Financial Services Authority in the United
Kingdom, the Financial Industry Regulatory Authority, Inc. or another government
agency or regulatory body or authority in any relevant jurisdiction, in each
case for a potential violation of securities

 



--------------------------------------------------------------------------------



 



      laws, including any insider trading rules, the Financial Services
Authority’s Principles for Approved Persons, including, without limitation,
Principle 1, or any applicable rule or regulation of any such governmental
agency or regulatory body or authority governing the financial services business
or people who work in such business; provided, that if such investigation has
been completed and results in a finding of no violation by you, then, to the
extent that the Company or a Subsidiary has not yet exercised its right to
terminate your employment with Cause as a result of such investigation, such
investigation will no longer be grounds for the Company or a Subsidiary to
terminate your employment with Cause; or

  (v)   are guilty of serious negligence in connection with or affecting the
business or affairs of the Company or its Subsidiaries for which you are
required to perform duties; or     (vi)   are guilty of conduct that brings or
is likely to bring you, the Company or any Subsidiary into disrepute; or    
(vii)   are convicted of, or plead no contest to, a criminal offense other than
a traffic-related offense for which a non-custodial penalty is imposed; or    
(viii)   are in material breach of any of the following conditions or continuing
obligations:

  (A)   validity of all representations made by you regarding your educational,
vocational, professional, and any other appropriate qualifications; upon request
by the Company or a Subsidiary, you will be required to produce these
certificates; you recognize that your employment may be terminated in any case
where it is discovered that any false information has been given;     (B)  
compliance with the Company’s Compliance Regulations, Code of Conduct, and
Personal Investment policy, copies of which are contained in the Employee
Handbook, if applicable, or any equivalent document of any Subsidiary.

     (b) “Code” means the U.S. Internal Revenue Code of 1986, and any successor
statute, as it or they may be amended from time to time.
     (c) “Disability” means any illness, injury, physical or mental impairment,
or other incapacity that is certified and established by documented medical
evidence reasonably satisfactory to the Compensation Committee of the Board of
Directors or the Special Grant Committee designated by the Board of Directors as
a result of which you shall fail to perform, after reasonable accommodation as
required by law, the essential duties required of you by the Company or a
Subsidiary during any six (6) consecutive months. In the event of a dispute as
to whether you have a Disability, the Company may refer you to a licensed
practicing physician of the Company’s choice, and, in addition to your consent
in paragraph 19, you (i) agree to submit to such tests and examinations as such
physician shall deem appropriate and to share copies of the results of such

2



--------------------------------------------------------------------------------



 



tests and examinations, and the physician’s related conclusions, with the
Company, (ii) authorize such physician to share and discuss with the Company the
results of such tests and examinations and the physician’s related conclusions,
and (iii) agree to sign any separate authorization that the selected physician
or the Company may require in order to give affect to the disclosure obligations
contained in this sentence. Notwithstanding the foregoing, the final
determination that you have incurred a Disability will be made by the Company in
its sole discretion.
     (d) “LLP” means Laurel Heights LLP, an English limited liability
partnership, or Lavender Heights LLP, a Delaware limited liability partnership.
     (e) “Non-Stock Dividends” means any dividends or distributions on or in
respect of Restricted Stock, whether in cash or otherwise, other than Stock
Dividends.
     (f) “Stock Dividends” means any dividends or distributions on or in respect
of Restricted Stock in the form of additional shares of Common Stock, other
securities of the Company or securities of another entity.
     (g) “Termination of Service” means (i) your termination of your employment
as an employee of the Company or a Subsidiary for any reason or (ii) the Company
or a Subsidiary terminating your employment; provided, that (A) death,
(B) Disability, (C) a transfer from the Company to a Subsidiary or affiliate of
the Company, whether or not incorporated, or vice versa, or from one Subsidiary
or affiliate of the Company to another, (D) a change in status from an Employee
to a Limited Partner or (E) a leave of absence, duly authorized in writing by
the Company or any Subsidiary, shall not be deemed a Termination of Service.
          In the event that you incur a change in status from an Employee to a
Limited Partner (per subclause (D) above), then all references in this
Restricted Stock Agreement to your employment and your status as an employee
shall instead be deemed to be a reference to your limited partner membership and
your status as a Limited Partner, and “Termination of Service” shall thereafter
mean (i) your termination of your status as a Limited Partner for any reason, or
(ii) the applicable LLP or LLPs terminating your status as a Limited Partner;
provided, that (A) death or (B) Disability shall not be deemed a Termination of
Service. Notwithstanding the preceding sentence, this Restricted Stock Agreement
shall continue to be subject to the terms and conditions of the Sub-Plan.
3. Earning of Restricted Stock
          You shall be deemed to have earned the Restricted Stock subject to
this Restricted Stock Agreement as follows; provided, that unearned Restricted
Stock may be forfeited in accordance with paragraph 8:

  •   ___% on ______[Date];     •   ___% on ______[Date];     •   ___% on
______[Date]; and     •   ___% on ______[Date].

3



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, if one of the following events occurs
earlier, and prior to forfeiture under paragraph 8, you shall be deemed to have
earned 100% of the Restricted Stock subject to this Restricted Stock Agreement
on the date of occurrence of such event: (a) your death or Disability; or
(b) the occurrence of a Change of Control and within one year after such Change
of Control, the occurrence of a Termination of Service because the Company or
any Subsidiary has terminated your employment with the Company or a Subsidiary,
or the applicable LLP or LLPs has or have terminated your status as a Limited
Partner, if applicable, without Cause.
          Once earned, all restrictions attaching to the Restricted Stock shall
cease to apply and the Restricted Stock shall cease to be forfeitable and can be
transferred subject to the applicable provisions of the Securities Act of 1933,
as amended (the “Securities Act”). The provisions of section 4(b) of the
Sub-Plan shall not apply to this Restricted Stock Agreement.
4. Retention of Certificates for Restricted Stock
          Certificates for the Restricted Stock and any Stock Dividends shall be
delivered to and held by the Company, or shall be held in book-entry form
subject to the Company’s instructions, until you shall have earned the
Restricted Stock in accordance with the provisions of paragraph 3. To facilitate
implementation of the provisions of this Restricted Stock Agreement, you
undertake to sign and deposit with the Company’s Office of the Secretary (i) a
Dividend Order (with respect to Stock Dividends) in the form of Attachment 1
hereto; and (ii) such other documents appropriate to effectuate the purpose and
intent of this Restricted Stock Agreement as the Company may reasonably request
from time to time.
5. Non-Stock Dividends
          Non-Stock Dividends on the Restricted Stock held by you shall be paid
to you as and when declared and paid by the Company, subject to applicable
withholding. You shall not be entitled to any Dividend Equivalents in respect of
Restricted Stock subject to this Restricted Stock Agreement.
6. Voting Rights
          Notwithstanding the retention by the Company of certificates (or the
right to give instructions with respect to shares held in book-entry form) for
the Restricted Stock and any Stock Dividends, you shall be entitled to vote the
Restricted Stock and any Stock Dividends held by the Company in accordance with
paragraph 4, unless and until such shares have been forfeited in accordance with
paragraph 8.
7. Delivery of Earned Restricted Stock
          As promptly as practicable after you shall have been deemed to have
earned the Restricted Stock in accordance with paragraph 3, the Company shall
deliver to you (or in the event of your death, to your estate or any person who
acquires your interest in the Restricted Stock by bequest or inheritance) the
Restricted Stock earned, together with any Stock Dividends earned then held by
the Company (or subject to its instructions).

4



--------------------------------------------------------------------------------



 



8. Forfeiture of Unearned Restricted Stock and Stock Dividends
          Notwithstanding any other provision of this Restricted Stock
Agreement, (a) if at any time it shall become impossible for you to earn any of
the Restricted Stock in accordance with this Restricted Stock Agreement, or
(b) unless determined otherwise by the Compensation Committee of the Board of
Directors or the Special Grant Committee designated by the Board of Directors,
in the event of a Termination of Service (other than as provided in paragraph
3), all unearned Restricted Stock, together with any Stock Dividends relating to
the unearned stock, then being held by the Company (or subject to its
instructions) in accordance with paragraph 4 shall be forfeited, and you shall
have no further rights of any kind or nature with respect thereto. Upon any such
forfeiture, the Restricted Stock, together with any Stock Dividends relating to
the unearned Restricted Stock, shall be transferred to the Company.
          For the avoidance of doubt, the forfeiture period shall not extend
beyond five years less a day from the date of Award under this Restricted Stock
Agreement.
9. Transferability
          Except as otherwise provided in the Sub-Plan, this grant is not
transferable by you and the Restricted Stock, any Non-Stock Dividends and any
Stock Dividends shall be deliverable, during your lifetime, only to you.
10. Withholding
          In order to satisfy any taxes and social security required to be
withheld by law in connection with the vesting of Restricted Stock under this
Restricted Stock Agreement, you agree to enter into any recurring agreements
with and sell through a broker or similar arrangement approved by the
Compensation Committee such number of the shares of Restricted Stock and Stock
Dividends otherwise earned by you as may be necessary so that the net proceeds
of such sale will be an amount sufficient to provide for any such taxes and
social security so required to be withheld. To the extent the sale method
described in the prior sentence is not available or sufficient to satisfy any
taxes and social security required to be withheld by law, the Company and its
Subsidiaries shall have the right, in connection with the delivery of the
Restricted Stock and any Non-Stock Dividends and Stock Dividends (and interest
thereon) subject to this Restricted Stock Agreement, (i) to deduct from any
payment otherwise due by the Company or its Subsidiaries to you or any other
person receiving delivery of the Restricted Stock and any Non-Stock Dividends
and Stock Dividends (and interest thereon) an amount or shares with a value
equal to the taxes and social security required to be withheld by law with
respect to such delivery, or (ii) to require you or any other person receiving
such delivery to pay to it an amount sufficient to provide for any such taxes
and social security so required to be withheld (including by means of arranging
for the sale on your behalf for fair market value of such number of the
Restricted Stock and any Stock Dividends as may be necessary so that the net
proceeds of such sale shall be an amount sufficient to provide for any such
taxes and social security so required to be withheld). Notwithstanding the
foregoing, in the event that you make an effective election pursuant to Section
83(b) of the Code with respect to the Restricted Stock or any Stock Dividends,
the Company shall require you to deliver to the Company concurrently with such
election, (1) a copy of the election, and (2) payment of the amount that is
equal to the taxes and social security required to be withheld pursuant to such
election.

5



--------------------------------------------------------------------------------



 



11. No Obligation to Register
          The Company shall be under no obligation to register the resale of the
Restricted Stock or any Stock Dividends pursuant to the Securities Act or any
other U.S. federal or state securities laws. The Company shall not be obligated
to deliver any shares until they have been listed (or authorized for listing
upon official notice of issuance) upon each stock exchange upon which are listed
outstanding shares of the same class as that of the shares subject to this award
and until there have been compliance with such laws and regulations as the
Company may deem applicable.
12. Restrictive Legends
          Until you have earned the shares of Restricted Stock subject to this
Restricted Stock Agreement, certificates representing shares of Restricted Stock
or confirmation and account statements relating to shares of Restricted Stock in
book-entry form shall bear the restrictive legends in the form of Attachment 2
hereto.
13. Protections Against Violations of Agreement
          No purported sale, assignment, mortgage, hypothecation, transfer,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any of the
Restricted Stock by any holder thereof in violation of the provisions of this
Restricted Stock Agreement will be valid, and the Company will not transfer any
of said Restricted Stock on its books nor will any such Restricted Stock be
entitled to vote, nor will any distributions be paid thereon, unless and until
there has been full compliance with said provisions to the satisfaction of the
Company. The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce said provisions.
14. Failure to Enforce Not a Waiver
          The failure of the Company to enforce at any time any provision of
this Restricted Stock Agreement shall in no way be construed to be a waiver of
such provision or of any other provision hereof.
15. Survival of Terms
          This Restricted Stock Agreement shall apply to and bind you, the
Company and your and its respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.
16. Counterparts
          This Restricted Stock Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

6



--------------------------------------------------------------------------------



 



17. Severability
          Should any provision of this Restricted Stock Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Restricted Stock Agreement, the balance of which shall continue to be binding
upon the parties hereto with any such modification (if any) to become a part
hereof and treated as though contained in this original Restricted Stock
Agreement. Moreover, if one or more of the provisions contained in this
Restricted Stock Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
18. Personal Data
          BY SIGNING THIS RESTRICTED STOCK AGREEMENT, YOU HEREBY ACKNOWLEDGE
THAT FOR THE ADMINISTRATION AND MANAGEMENT OF THE PLAN, THE COMPANY WILL FROM
TIME TO TIME NEED TO PROCESS YOUR PERSONAL DATA (AS DEFINED IN THE UNITED
KINGDOM’S DATA PROTECTION LEGISLATION) AND ACCORDINGLY YOU EXPRESSLY CONSENT TO
THE TRANSMISSION OF ANY PERSONAL DATA (AS DEFINED IN THE UNITED KINGDOM’S DATA
PROTECTION LEGISLATION) CONCERNING YOU AND YOUR FAMILY OUTSIDE OF THE EUROPEAN
ECONOMIC AREA, INCLUDING, WITHOUT LIMITATION, TO THE COMPANY’S UNITED STATES
OFFICES AND THE COMPANY’S AGENTS LOCATED IN THE UNITED STATES.
19. Acceptance
          You have read and understand the terms and provisions of this
Restricted Stock Agreement, and accept the Restricted Stock subject to all the
terms and conditions of the Plan, the Sub-Plan and this Restricted Stock
Agreement. You may obtain copies of the Plan or Sub-Plan from the Company upon
request. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Compensation Committee of the Board of
Directors or the Special Grant Committee designated by the Board of Directors
upon any questions arising under this Restricted Stock Agreement. Please sign
your name in the space provided on this Restricted Stock Agreement and deliver
it on or before the 15th day after the date of this Restricted Stock Agreement
(subject to any reasonable extension that the Company may provide), together
with the attached Stock Power and Dividend Order, to the Company, c/o GLG
Partners LP (attention of Victoria Parry) at One Curzon Street, London W1J 5HB
United Kingdom and Mrs. Parry will forward the documents to the Company. If
Mrs. Parry or the Company does not have your properly signed copy of this
Restricted Stock Agreement, Stock Power and Dividend Order in hand before the
close of business on the 15th day after the date of this Restricted Stock
Agreement (subject to any reasonable extension that the Company may provide),
then, anything in this Restricted Stock Agreement to the contrary
notwithstanding, your right to receive the award will terminated and be of no
effect.

7



--------------------------------------------------------------------------------



 



20. Waiver
          By signing this Restricted Stock Agreement, you hereby waive any and
all rights to compensation or damages in consequence of the termination of your
employment, or your status as a Limited Partner, if applicable, for any reason
whatsoever (and regardless of whether such termination is lawful or unlawful)
insofar as those rights arise or may arise from your ceasing to have rights
under this Restricted Stock Agreement as a result of such termination.
21. Applicable Law
          This Restricted Stock Agreement and the Company’s obligation to
deliver Restricted Stock and any Stock Dividends and Non-Stock Dividends (and
interest thereon) hereunder shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware and the Federal law of the
United States applicable to contracts made and to be performed entirely within
the State of Delaware, without regard to the conflicts of law principles of such
State.

            GLG PARTNERS, INC.
      By:           Name:   Noam Gottesman        Title:   Chairman and Co-Chief
Executive Officer     

Accepted and agreed as of the date set forth above.
 

         
Address:
       
 
       
 
       
 
       
 
       
 
       
U.K. Taxpayer ID No.:
       
 
       

o     If you are not ordinarily resident in the United Kingdom for United
Kingdom tax purposes, please check the box and indicate the jurisdiction in
which you are ordinarily resident:      
                                        .  

8



--------------------------------------------------------------------------------



 



Attachment 1
Send To: _________________________________________________
DIVIDEND ORDER
Date:
          Until this order shall be revoked in writing by the undersigned with
the written consent of the Secretary or an Assistant Secretary of GLG Partners,
Inc. (the “Company”), please comply with the following instructions:
1. All dividends or other distributions in the form of additional shares of
Common Stock, other securities of the Company or securities of another company
(“Stock Dividends”) paid or made on all vested and unvested shares of Restricted
Stock of the Company awarded to me under the 2009 Long-Term Incentive Plan and
all rights, notices and other communications (other than proxy statements and
proxies included in point 2 below) pertaining to the Restricted Stock are to be
registered, payable and/or mailed as follows:
Name: ____________
c/o GLG Partners, Inc.
399 Park Avenue, 38th Floor
New York, NY 10022
U.K. Taxpayer Identification No.: ____________
2. All proxy statements, proxies and related materials pertaining to the above
account are to be mailed to me at the following address:
 
 
3. Unless otherwise handled by Morgan Stanley Smith Barney (GLG Stock Plan
Administrator), all cash dividends pertaining to the vested or unvested shares
of Restricted Stock of the Company shall be paid to GLG Partners LP (“GPLP”) on
my behalf pursuant to the payment instructions to be provided to the Company’s
dividend disbursing agent, Continental Stock Transfer & Trust Company, by GPLP.
Following the payment of any cash dividend to GPLP on my behalf, after giving
effect to appropriate tax withholding, I authorize payment by GPLP of such
dividend to me in accordance with the instructions on file with GPLP’s human
resources department for payroll purposes.
THIS ORDER MUST BE SIGNED BY ALL REGISTERED OWNERS:

         
 
 
         
Name:
       

                  SIGNATURE(S) GUARANTEED:
GLG PARTNERS, LP
SIGNATURE(S) GUARANTEED:
GLG PARTNERS, INC.
     
By:
  By:      

9



--------------------------------------------------------------------------------



 



Attachment 2
Certificates of common stock of the Company shall have impressed on, printed on,
written on or otherwise affixed to them the following legend:
     THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE GLG
PARTNERS, INC. 2009 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND GLG PARTNERS, INC. ANY
ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE
FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.
Confirmations and account statements sent to holders of shares of common stock
of the Company in book-entry form shall have impressed on, printed on, written
on or otherwise affixed to them substantially the following legend:
     THE SHARES OF COMMON STOCK TO WHICH THIS STATEMENT RELATES ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER (THE “RESTRICTIONS”) AS SET FORTH IN THE GLG
PARTNERS, INC. 2009 LONG-TERM INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND GLG PARTNERS, INC. ANY
ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AND SHALL RESULT IN THE
FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH PLAN AND AGREEMENT.

1